

Exhibit 10.43
















Contract of Employment




Between




Iron Mountain




and




Mr. Patrick Keddy




















Date:    January 2016





1

--------------------------------------------------------------------------------



This contract, together with the ‘General Terms & Conditions of Employment’
contained in the relevant sections of the Staff handbook, comprises the Contract
of Employment between Mr. Patrick Keddy (“You”) and Iron Mountain (UK) Ltd,
(hereafter referred to as ‘the Company’).


For the purposes of this contract, ‘Group Company’ is defined as the Company,
its Subsidiaries or Holding Companies from time to time and any Subsidiary of
any Holding Company from time to time.




1.
Details of your position



Date of Commencement:
Your new position with the Company commenced on 2 April 2015. Your original
employment with the Company, which commenced on 1 November 2011, counts towards
your period of continuous employment with the Company.



Job Title:
Executive Vice President and General Manager, North America and Western Europe,
but you may be required to carry out any other duties as determined by the
management from time to time.



Place of work:
Your normal place of work in the UK will be The Cottons Centre, Tooley Street,
however you may be required to work at any other locations as directed by the
company. You will be required to spend up to fifty per cent of your working time
in the United States. Whilst in the United States, your normal place of work
will be One Federal Street, Boston, MA.



Hours of Work:
Your normal working hours will be 37.5 hours per week on Mondays to Fridays and
such additional hours as are necessary for the proper performance of your duties
as determined by the needs of the business. You acknowledge that you shall not
receive further remuneration in respect of such additional hours.



The parties each agree that the nature of your position is such that your
working time cannot be measured and, accordingly, that your employment falls
within the scope of regulation 20 of the Working Time Regulations 1998 (SI
1998/1833).


2.
Employee Warranties



You warrant that you are entitled to work in the United Kingdom without any
additional approvals and will notify the Company immediately if you cease to be
so entitled during the course of your employment.


You shall, during the continuance of your employment, devote the whole of your
energies and working hours to the business of the Company and shall at all times
and in all respects conform to and comply with the directions and instructions
of the Company.


You shall be required to observe and fully adhere to all applicable policies of
the Company.


You shall not be permitted to take additional employment without the Company’s
prior written agreement.


3.
Remuneration

Salary:
£300,000.00 per annum, effective 2 April 2015



Your salary will be paid into your bank account on the 28th day of each month or
the Friday before if the 28th falls on a Saturday and the Monday thereafter if
it falls on a Sunday. Please note that the company reserves the right to
withhold salary payments until you have a bank account in your own name. A joint
account including your name is also acceptable.


The Company shall make whatever deductions for tax or other social security
contributions as are necessary and which it may be advised to make, either in
the UK or the US.



2

--------------------------------------------------------------------------------



Your salary shall be reviewed annually, although there shall be no obligation on
the Company to award an increase to you following a salary review.


For the purposes of the Employment Rights Act 1996, you authorise the Company to
deduct from any sums owing to you (including but not limited to salary, bonus
and accrued holiday pay) the amount of any sums owing from you to the Company at
any time including, without limitation, any overpayment of salary and any
advances of loans made to you by the Company. In the event of any such sums
being due to the Company on the termination of your employment, and if you will
be required to pay the outstanding amount due to the Company within one month of
the date of termination of your employment.


Dual Location Benefits


You are expected to work a significant period of time in the United States and
will be eligible for certain additional benefits related to your dual location
work arrangement, as outlined below:
•
The Company shall pay the cost of two return flights between the UK and US per
year for your spouse gross-ed up for taxes

•
A tax gross-up with respect to any taxable income arising from typical expenses
(e.g., flights hotels) associated with business trips between the US and UK

•
Iron Mountain will engage an accounting firm and will be invoiced directly to
provide tax reporting support for you. For clarity, this will be a taxable
benefit



Annual Bonus Plan


The Company’s bonus year is 1 January to 31 December. You are eligible to
receive an annual performance-based cash bonus of up to 70% of your base salary,
effective 2 April 2015. For the bonus year 2015 you will be entitled to a
pro-rated cash bonus of up to 60% of your previous base salary for the period 1
January 2015 to 1 April 2015, and a pro-rated bonus of up to 70% of your salary
under clause 3 of this agreement for the period 2 April 2015 to 31 December
2015.


Full details of this plan will follow on from this contract. If you have any
queries, please contact your manager.


Please be aware that this is a discretionary plan and the Company reserves the
right to modify or change the plan design and your participation in it from time
to time.


To receive payment, you must be actively employed at the time of payment and
notice of termination of your employment must not have been given by the Company
or yourself. The Company’s financial year is from January - December each year. 


Car Allowance        £800.00 per month


Fuel Allowance:        £166.67 per month


Please refer to the car allowance policy for full details of terms and
conditions.


4.
Holidays



Your holiday entitlement will be 25 days per annum which will increase in line
with your length of service (as detailed in the relevant section of the Staff
Handbook). The Company’s annual leave year runs from 1st January to 31st
December.


You are also entitled to a further 8 bank and public holidays (9 in Scotland and
10 in Northern Ireland).     


Holiday entitlement can only be taken by mutual agreement with your Manager.
Permission may be refused depending on the needs of the business and existing
holiday arrangements of other employees.


Company policy provides that the Company shall not pay you in lieu of untaken
holiday except on termination of employment. The amount of such payment in lieu
shall be 1/260th of your salary for each untaken day of your basic 33 day
entitlement under this clause for the holiday year in which termination takes
place, provided that in any event such payment in lieu shall be limited to your
statutory entitlement under the Working Time Regulations 1998, and any paid
holidays (including paid public holidays) taken shall be deemed first to have
been taken in satisfaction of that statutory entitlement.



3

--------------------------------------------------------------------------------



5.
Sickness



In the event of unavoidable absence from work due to sickness, the Company will
pay you any Statutory Sick Pay (SSP) entitlement in the UK for periods of
sickness longer than 3 days in duration. In addition, the Company may pay
Company Sick Pay (in full) of up to 6 days per calendar year at the discretion
of your Manager. All absence for periods in excess of 7 consecutive days must be
covered by a medical certificate.


The Company may request an independent medical report on your health and/or
request that you undergo a medical examination if you are absent from work due
to illness for more than 4 consecutive weeks, or if you are taking frequent
short periods of absence. Please refer to the Company’s Absence Policy for
further details.


6.
Discretionary Benefits



Pension:    


You remain eligible to participate in the Iron Mountain Group Personal Pension
Scheme, subject to the rules of the Scheme from time to time. Details of the
Scheme can be found at (https://www.aviva.co.uk/mypension/ironmountain/). 
The Company will make a contribution of 7.5% when you join the Scheme. You
authorise that on joining the Group Personal Pension Scheme the Company will
reduce your salary by 2.5% and pay through Pension Salary Sacrifice an
additional employer contribution of an equivalent amount into the Group Personal
Pension Scheme. You agree to the level of Pension Salary Sacrifice remaining
fixed until the next anniversary and that you understand that you will not be
able to change your mind unless you go through a Lifestyle Event (Marriage,
civil partnership or cohabitation, divorce, separation or annulment, birth or
adoption of a child, death of a dependant, notification to Company of pregnancy,
commencement of and return from maternity leave, admittance to and exit from
long term sick pay, commencement of and return from other unpaid leave lasting
more than one month (this includes, at a manager’s discretion, a period where an
employee is on sick leave and receiving substantially reduced pay), a
significant decrease in Reference Salary (including removal of fixed allowance).
The Company reserves the right to amend these arrangements at any time.


Life Assurance:


The Company will provide life assurance cover equivalent to 4 times the amount
of your basic annual salary with effect from your date of commencement.  


Long Term Incentive Plan (LTIP):    


You are eligible to participate in the Iron Mountain Long Term Incentive Plan
when the next award takes place.  All awards are made at the sole discretion of
the Board of Directors.  Full details of the scheme will be sent to you in due
course.


Medical Insurance:    
You remain eligible to participate in the Company’s private medical insurance
plan.  Family cover will be provided at the Company’s cost if you elect to
receive this. Details of this benefit are available on the flexible benefits
website.  Please note that this is a taxable benefit.
Your participation in any of the benefits arrangements and schemes referred to
in this clause 6 and elsewhere in this contract is subject to and in accordance
with the rules and provisions of the arrangement or scheme and any related
contracts or policies of insurance as in force from time to time. It is also
conditional upon you satisfying the normal underwriting requirements of the
relevant insurance provider and being eligible to participate in or benefit from
such scheme or arrangement pursuant to the insurer’s rules and requirements at a
cost and on terms which are acceptable to the Company. If the insurance provider
refuses for any reason to provide you with an insured benefit, the Company shall
not be liable to provide to you with any replacement benefit of the same or
similar kind or to pay any compensation in lieu of such benefit. The Company
reserves the right to amend any arrangement or scheme and/or withdraw it at any
time.

4

--------------------------------------------------------------------------------



7.
Termination and Severance Benefits

You are required to give 3 months’ notice and the Company is required to give
you 6 months’ notice to terminate your employment. Notice by the employee must
be submitted in writing.


The Company reserves the option in its absolute discretion to terminate
employment by making a payment in lieu of all or part of the notice period. The
payment will be based solely on the actual salary level payable when the option
is exercised and will be subject to deductions for income tax and National
Insurance contributions (NIC) in any jurisdiction as appropriate. The Company
may pay any sums due in equal monthly instalments until the date on which the
notice referred to in this clause 7 would have expired if notice had been given.


You are eligible to receive certain entitlements under the Iron Mountain
Severance Program No. 1 (as amended by the Company from time to time) (the
“Plan”) upon termination of your employment. Details of the Plan will be
provided to you separately. Where severance benefits are payable under the Plan,
and in the event that the Company requires you to work throughout the 6 month or
3 month notice period, as applicable, payment under the Plan would begin upon
actual termination of employment. In this case, benefits under the Plan will be
the only benefits which you will be entitled to receive on termination and shall
be deemed to be inclusive of, and not in addition to, your statutory
entitlements on termination under UK law.


In the event that the Company elects to make you a payment in lieu of all or
part of your notice period, payment under the Plan would be offset by the amount
of any payment in lieu of your notice period that you receive. For example, if
you are paid in lieu of three months’ notice, your entitlements under the Plan
would be reduced by the sum of three months’ base salary.


You will at any time upon request, and in any event upon the termination of your
employment, return to the Company all company property in your possession or
under your control including computer hardware, documents, disks and tapes. On
leaving the Company you will also be required to advise your Manager of all
access codes and passwords within your knowledge, which relate to your
employment with the Company.


8.
Conflict of Interest



You should not, directly or indirectly, engage in any other business activity or
be concerned in any other business which is similar to or competes with that
carried out by the Company.


You must seek written consent from a Director of the Company before you become
involved in a business capacity with any competitor, supplier or customer in
circumstances which could be perceived to compromise your position with the
Company. You must also inform a Director of the Company should any of your
immediate family members become so involved.


9.
Disclosure of Information



You may not disclose to any person or organisation any confidential or
proprietary information acquired by you in the course of your employment. This
includes any information which the Company considers confidential (e.g. business
plans, projects, products and processes; or details of its current or
prospective customers) and the disclosure of which may damage the interests of
the Company or any Group Company or any actual or potential customer.
 
Where your work involves matters which are confidential or secret to the
Company, any Group Company or its customers or involves entering customer
premises where security checks are required, you may be required to provide
further particulars to the Company or relevant party as the Company may direct
in order to undergo the appropriate checks in accordance with the Data
Protection Act 1998.


In addition you must also keep confidential at all times any personal data held
by the Company to which you may have access.



5

--------------------------------------------------------------------------------



10.
Post-termination restrictions



You shall not, for a period of 6 months following the termination of your
employment with the Company, whether directly or indirectly, as an employee,
consultant, independent contractor, agent or owner (except by holding or being
interested in not more than 5 per cent of the total issued share capital in any
company whose shares are quoted or dealt in on a recognised stock exchange) be
interested or concerned in any business in the United States of America or the
United Kingdom which is or is about to be in competition with Iron Mountain
Incorporated, the Company, or any other subsidiary of Iron Mountain Incorporated
(the “Iron Mountain Group”).


You shall not, for a period of 12 months following the termination of your
employment with the Company, whether directly or indirectly, whether on your own
account or on behalf of any other individual or firm, company or other
organisation and whether as an employee, consultant, independent contractor,
agent or owner, canvas or solicit the custom of or seek to entice away from the
Iron Mountain Group, nor do business with, any actual or prospective customer or
client of the Iron Mountain Group who was an actual or prospective customer or
client of the Iron Mountain Group in the 12 month period prior to your
termination date and with which you had personal dealings in the course of your
duties.


You shall not, for a period of 12 months following the termination of your
employment with the Company, whether directly or indirectly, whether on your own
account or on behalf of any other individual or firm, company or other
organisation and whether as an employee, consultant, independent contractor,
agent or owner, entice or endeavour to entice away any employee of the Iron
Mountain Group for whom you had line management responsibility or with whom you
had personal dealings in the 12 month period prior to the termination of your
employment with the Company.


11.
Use of Data



You acknowledge that the Company holds a personnel file and computer records
within the United Kingdom, and the United States which contain data relating to
you and concerning a wide variety of matters. These include matters such as your
contact details, application, references, bank details, and other personal
details. It may include some sensitive data concerning your health and ethnic
origin. It is held for the following purposes:
(i)
staff administration;

(ii)
administration of pensions and other employee benefits;

(iii)
internal accounts and records, marketing and business transactions;

(iv)
the provision of management information for business purposes such as marketing
activities and corporate and staff planning; and

(v)
to ensure fair treatment and to otherwise permit the Company to comply with its
legal responsibilities.



The Company may collect from you certain details relating to another individual,
for example:
(i)     details of a person to contact in case of emergency; or
(ii)     your next of kin for the purpose of death in service benefits.


In such cases, you agree that it is your responsibility to ensure that you have
informed any such individual of the use of their data by the Company or any
other Group Company for one or more of the purposes set out in this clause 10
and its possible disclosure in accordance with this clause.
 
You acknowledge that it may, in certain circumstances, for the purposes listed
in this clause 10, be necessary to disclose your or another individual's
personal data to:
(i)
a Group Company;

(ii)
third parties who provide services to the Company or any Group Company;

(iii)
business partners or third parties of the Company or any Group Company;

(iv)
the Company's advisers or any relevant regulatory authorities; and/or

(v)    other third parties where required by law.


Some of the disclosures referred to in this clause 11 may involve the transfer
of your or other individuals’ details outside the European Economic Area (“EEA”)
where the laws may not give the same level of legal protection to personal data
as within the EEA.


Where transfers outside the EEA are necessary, the Company has taken, or shall
take, the appropriate steps to satisfy itself that the entity to which the data
is transferred has in place the appropriate technical and organisational
measures to protect the data against unauthorised or unlawful processing and
against accidental loss or destruction of, or damage to the data. In all cases,
third parties to whom your personal data is transferred will be contractually
obliged to use the data only for the relevant purpose specified above and not to
forward the data to other parties without your consent.



6

--------------------------------------------------------------------------------



By signing this contract, you agree to the processing of your personal
information for the purposes referred to in this clause 11 by the Company and by
any party to whom data is disclosed in accordance with this clause.


12.
Use of Company Facilities



Any company property, data, facilities or resources to which you have access
during your employment are available solely for business purposes. You agree
that you will not use any such assets or resources or services to which you have
access for any other purpose. You are responsible for taking reasonable care of
all company property (including data entrusted to you) during your employment.


Access to the Internet is granted to all employees with an appropriate business
need. You will be required to adhere to the Company Policy with regard to the
use of the IT equipment and systems to which you are given access. Subsequent
failure to comply with this policy may result in disciplinary action.


By signing this contract you consent to the Company monitoring and recording any
use that you may make of the Company's electronic communications (including
email and internet) system for the purpose of ensuring that the Company's rules
are being complied with and for legitimate business purposes.


13.
Policies and Procedures



You must comply at all times with the Company's rules policies and procedures
relating to equal opportunities, harassment, health and safety, compliance,
external interests and all other rules and procedures introduced by the company
from time to time. For the avoidance of doubt such rules, policies and
procedures are not incorporated by reference into this contract and they can be
changed, replaced or withdrawn at any time at the discretion of the company.
Breach of any Company rules, policies or procedures may result in disciplinary
action.


A full copy of the Company’s disciplinary and grievance procedures can be
obtained through your HR Department.


14.
Collective Agreements



There are no collective agreements applicable to your employment.


15.
Variation of Contractual Terms and Conditions.



These terms and conditions which make up your contract of employment as defined
above are subject to amendment or variation by the issue of individual or
general statements of those changes to be introduced and to be agreed with the
employee. The company will give reasonable notice and seek agreement to any such
changes.


16.
Governing law and Jurisdiction



This contract shall be governed by and construed in accordance with the laws of
England and Wales.
The legal relationship created by, and any dispute or claim arising out of, this
contract shall be subject to the exclusive jurisdiction of England and Wales.



7

--------------------------------------------------------------------------------



17.
Acceptance of Offer



I hereby accept the terms & conditions of employment as contained in this
contract








Signed: /s/ Patrick J. Keddy




Name: Patrick J. Keddy




Dated: 1/8/2016




Signed on Behalf of Iron Mountain


Signed: /s/ Roderick Day




Name: Roderick Day




Dated: 1/14/16



8